Exhibit 10.2
Execution Copy


SECURED PROMISSORY NOTE


$1,000,000.00
Alachua, Florida
June 29, 2009



FOR VALUE RECEIVED, ORAGENICS, INC., a Florida corporation located at 13700
Progress Boulevard, Alachua, Florida 32615 (“Borrower”), hereby promises to pay
to the order of KOSKI FAMILY LIMITED PARTNERSHIP, a Texas limited partnership
having a mailing address of 3525 Turtle Creek Boulevard, Unit 19-B, Dallas,
Texas 75219 (“Lender”), the sum of ONE MILLION AND NO/100 DOLLARS
($1,000,000.00), together with interest thereon as provided herein.  All sums
are payable by personal delivery or by mail to Lender at the address listed
above, or at such other address as Lender may designate to Borrower.


1.
Interest.  The unpaid principal balance under this Secured Promissory Note shall
bear interest from the date hereof at an annual rate equal to the Prime Rate (as
defined below) plus four percent (4%) (the “Applicable Rate”), compounded
quarterly.  The term “Prime Rate” shall mean the “prime rate” of interest (base
rate on corporate loans quoted by the nation’s thirty (30) largest banks)
described in the “Money Rates” column of the Money & Investing Section of The
Wall Street Journal, Eastern Edition, or any successor definition of “prime
rate” contained therein.  The initial Applicable Rate is 7.25%. The Applicable
Rate shall be adjusted quarterly on the first day of each calendar quarter while
any principal balance hereunder remains unpaid, based on the Prime Rate in
effect on the business day immediately preceding such adjustment date.  Interest
shall be calculated on the daily unpaid principal balance of this Secured
Promissory Note based on thirty (30) day months, over a year of three hundred
sixty (360) days.  Accrued interest on the unpaid balance of this Secured
Promissory Note shall be due and payable on the last day of each and every
calendar quarter during which any principal balance hereunder remains unpaid.



2.
Payment of Principal.  The principal of this Secured Promissory Note, together
with all accrued interest thereon, shall be due and payable upon the earlier of
(a) a Change of Control of Borrower (as defined below); or (b) June 30,
2014.  The term “Change of Control of Borrower” shall mean (i) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of Borrower; (ii) any
transaction or series of transactions (including, but not limited to, any tender
offer, exchange offer, merger or other business combination, or other similar
transaction), the result of which is that more than fifty percent (50%) of the
voting stock of Borrower, or any successor to Borrower resulting from such
transaction or series of related transactions, is acquired by individuals or
entities other than Lender and its affiliates that were not owners of voting
stock of Borrower immediately prior to such transaction(s), or (iii) the
dissolution or liquidation of Borrower.  Any portion of the principal of this
Secured Promissory Note may be prepaid, together with the accrued interest with
respect to such principal payment, prior to maturity, without penalty.  Any
payment made under this Secured Promissory Note shall be applied first to
accrued interest and then to principal.  Payment of principal and interest shall
be made in such coin or currency of the United States of America that, at the
time of payment, constitutes legal tender for the payment of public and private
debt.



 

--------------------------------------------------------------------------------

 
FLORIDA DOCUMENTARY STAMP TAX IN THE AMOUNT OF $2,450
HAS BEEN PAID IN CONNECTION WITH THE EXECUTION AND DELIVERY
OF THIS SECURED PROMISSORY NOTE
 

--------------------------------------------------------------------------------


 
3.
Security.  The obligations of Borrower under this Secured Promissory Note are
secured pursuant a Security Agreement of even date herewith (the “Security
Agreement”).  The terms and conditions of the Security Agreement are
incorporated herein by this reference.



4.
Events of Default.  The occurrence of any one or more of the following events
shall constitute an “Event of Default” under this Secured Promissory Note:



 
4.1
the failure of Borrower to pay all or any portion of the principal and interest
due and payable under this Secured Promissory Note and such failure continues
for five (5) business days after the Lender notifies Borrower in writing of such
failure; or



 
4.2
an Event of Default under the Security Agreement.



5.
Rights and Remedies Upon Default.  Upon the occurrence of an Event of Default,
the principal and all accrued but unpaid interest due under this Secured
Promissory Note shall, at the option of Lender, become immediately due and
payable and may be collected forthwith without notice to Borrower, regardless of
the stipulated date of maturity and, in that event, Borrower promises to pay, in
addition to the unpaid principal and interest hereunder, all costs, including
reasonable attorneys’ fees, paralegals’ fees and expenses for any primary,
appellate, bankruptcy and post-judgment proceedings, that Lender may incur or be
put to in the collection of such amounts.  Any overdue payment of principal or
interest due under this Secured Promissory Note shall bear interest from the due
date at the maximum rate permissible under the laws of the State of Florida.



6.
Waiver.  Borrower hereby waives protest, demand, presentment and notice of
dishonor, notice of the maturity, nonpayment, and all requirements necessary to
hold it liable as the maker of this Secured Promissory Note, and agrees that
this Secured Promissory Note may be extended in whole or in part without limit
as to the number of such extensions or the period or periods thereof, and
without notice to it and without affecting its liability hereunder. Failure to
accelerate the debt in the event of any default hereunder, or other indulgence
granted from time to time, shall not be construed as a novation of this Secured
Promissory Note or a waiver of the right of Lender to thereafter insist upon
strict compliance with the terms of this Secured Promissory Note without
previous written notice of such intention being given to Borrower.



7.
Compliance With Usury Laws.  All agreements between Borrower and Lender are
hereby expressly limited so that in no event shall the amount paid or agreed to
be paid to Lender for the use, forbearance, or detention of the money loaned
under this Secured Promissory Note exceed the maximum amount permissible under
the laws of the State of Florida.  If, at the time of any interest payment, the
payment amount due under this Secured Promissory Note is in excess of the legal
limit, the obligation shall be reduced to the legal limit.  If Borrower should
ever receive, as interest, an amount that exceeds the highest lawful rate, the
amount that would be excessive as interest shall be applied to the reduction of
the principal amount owing under this Secured Promissory Note, and not to the
payment of interest.

 
2

--------------------------------------------------------------------------------


 
8.
Waiver of Jury Trial.  BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONJUNCTION WITH, THIS SECURED
PROMISSORY NOTE AND ANY OTHER AGREEMENT CONTEMPLATED TO BE EXECUTED IN
CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF EITHER PARTY.



9.
Choice of Law; Venue.  The laws of the State of Florida, excluding its choice of
law provisions if such laws would result in the application of laws other than
the laws of the State of Florida, shall govern any disputes with respect to this
Secured Promissory Note, the validity of this Secured Promissory Note, the
construction of its terms, and the interpretation of the rights and duties of
Borrower and Lender hereunder.  The forum selected for any proceeding or suit
related to a dispute between Borrower and Lender related to this Secured
Promissory Note shall be in a federal or state court of competent jurisdiction
located in Hillsborough County, Florida.  Borrower consents to said courts’
personal jurisdiction over it and waives any defense, whether asserted by motion
or pleading, that Hillsborough County, Florida is an improper or inconvenient
venue.



10.
Notice.  Any notice, demand or other communication to Borrower that is permitted
or required hereunder shall be given in writing, and shall be deemed to have
been duly delivered (i) when delivered by personal delivery, (ii) three (3) days
after being deposited with the United States Postal Service for mailing by first
class mail, postage prepaid, certified mail, with return receipt requested
(regardless of whether the return receipt is subsequently received), or (iii)
one business day after being deposited with a nationally recognized courier
service for overnight delivery; and in each case addressed by Lender to Borrower
at the address for Borrower first listed above, or to such other address as
Borrower may notify Lender in writing in conformity with the provisions of this
Section.



11.
Documentary Stamp Taxes.  Borrower shall pay all documentary stamp taxes due on
the obligation evidenced by this Secured Promissory Note.



12.
Assignment.  Lender may assign all or any portion of this Secured Promissory
Note and Lender’s rights hereunder



13.
Binding Effect.  This Secured Promissory Note shall be binding upon Borrower and
its successors and assigns, and shall inure to the benefit of Lender and its
successors and assigns.



[Continued on next page.]


3

--------------------------------------------------------------------------------




14.
Computation of Time.  Whenever the last day for payment of any amount due
hereunder shall fall upon Saturday, Sunday or any public or legal holiday,
whether federal or of the State of Florida, Borrower shall have until 5:00 p.m.
on the next succeeding regular business day to make such payment.



IN WITNESS WHEREOF, Borrower has executed this SECURED PROMISSORY NOTE on the
date indicated below.



 
ORAGENICS, INC.
 
 
 
By:
/s/David B. Hirsch
 
Name:
David B. Hirsch
 
Title:
President
 
Date:
 



4

--------------------------------------------------------------------------------

